J-A28016-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

EDWARD MAZUREK                                 IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

JOANNE RUSSELL

                        Appellee                     No. 257 EDA 2014


            Appeal from the Order Entered November 14, 2013
           In the Court of Common Pleas of Montgomery County
                       Civil Division at No: 08-14339


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

CONCURRING MEMORANDUM BY JENKINS, J.: FILED DECEMBER 18, 2014

      I join in Judge Wecht’s memorandum for the following reasons.

      This Court has held, pursuant to Pa.R.A.P. 1911, that when the

certified record does not include all transcripts necessary for meaningful

review, the appellant waives all issues that cannot be resolved in the

absence of the transcripts.   Commonwealth v. Preston, 904 A.2d 1, 7

(Pa.Super.2006) (en banc).     Preston observes that when transcripts are

missing from the record, “it is not proper for either the Pennsylvania

Supreme Court or the Superior Court to order transcripts nor is it the

responsibility of the appellate courts to obtain the necessary transcripts.”

Id. There is one exception to this principle: Pa.R.A.P. 105 prescribes that

the Rules “shall be liberally construed,” and that for good cause, an

appellate court may “disregard” the Rules “in a particular case on application
J-A28016-14



of a party or on its own motion.” Pa.R.A.P. 105(a). Based on Rule 105(a),

this Court has decided, in the interest of justice, to consider transcripts not

included in the certified record, where neither party disputes the veracity of

the transcripts.      Commonwealth v. Felty, 662 A.2d 1102, 1105 n. 7

(Pa.Super.1995).

       In this case, footnote 1 of Judge Wecht’s memorandum states that the

April 201 and August 21 hearing transcripts are not in the certified record,

but that he was able to obtain them “through informal inquiries.” I conclude

that consideration of these transcripts is in harmony both with Preston and

Rule 105(a).       While it is not our “responsibility. . .to obtain necessary

transcripts,” Preston, 904 A.2d at 7, when a panelist decides to take this

step, and when neither party disputes the veracity of the transcripts, the

interests of justice weigh in favor of reviewing them.

       I consider the interests of justice to weigh most heavily in favor of this

measure when the appellant is pro se and unschooled in the law.                The

appellant in this case is an attorney; this is his third appeal against his

former spouse. This appellant does not have any excuse for failing to make

sure that the record was complete.             His failure to take this simple step

speaks ill of his attention to detail and indicates his cavalier disregard for



____________________________________________


1
 It appears from other citations in Judge Wecht’s memorandum that he
meant to refer to a hearing on April 30, 2013.



                                           -2-
J-A28016-14



this Court and his opponent. If he fails to take similar steps in any future

appeal, he should not expect lenient treatment.

     With   these   observations,   I   join   Judge   Wecht’s   well-reasoned

memorandum.




                                    -3-